Title: To Benjamin Franklin from Samuel Rhoads, 14 July 1781
From: Rhoads, Samuel
To: Franklin, Benjamin


Dear Friend
Philada: July the 14th 1781
The Bearer hereof Samuel Griffitts (Son of our late fellow Citizen William Griffitts decd.) is a virtuous youth in pursuit of Medical, & Chirurgical Knowledge to Attain which, he hath serv’d an Apprenticeship with an eminent professor in this City, And now intends to visit the proper places in Europe in order to Acquire such further Knowledge, & Improvements in Physick, & Surgery, as may Quallify him for the Service of his Country in those usefull Branches of Science—
He is in high Esteem amongst his Acquaintance here & he is my Kinsman— As he is an utter Stranger in Europe, thy friendly Notice, & advice will be very Obliging—& any Service done for him will be deemd as done to thy affectionate, & Constant Friend
Saml Rhoads
Doctr: Franklin
 
Addressed: To / Doctr: Franklin / American Minister / at the Court / of / Versailles
Notation: S. Rhoads July 14 1781
